Citation Nr: 0702038	
Decision Date: 01/24/07    Archive Date: 01/31/07

DOCKET NO.  05-07 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for an enucleated left 
eye, currently evaluated as 40 percent disabling.  

2.  Entitlement to an incraesed rating for chronic infection 
of the left eye socket, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1961 to February 
1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  

In May 2004, the RO denied the claim of entitlement to an 
increased rating for chronic infection for the left eye 
socket and continued the 10 percent disability rating.  The 
RO also denied the claim of entitlement to an increased 
rating for an enucleated left eye and continued the 40 
percent disability rating.  

A review of the claims file shows that the veteran filed a 
claim of entitlement to service connection for a disability 
of the right eye.  In October 2004, the RO denied the claim 
of entitlement to service connection for hyperopia, 
presbyopia of the right eye.  The veteran did not perfect an 
appeal and therefore this issue is not before the Board.  
Accordingly, the veteran is not in receipt of service-
connected benefits for the right eye.  

FINDINGS OF FACT

1.  The veteran currently has anatomical loss of the left 
eye; VA examination shows that he wears a left eye 
prosthesis; the veteran is not in receipt of service-
connected benefits for the right eye.  

2.  Visual acuity in the right eye with correction for near 
is Jaeger-1 and is 20/25 for distance.  

CONCLUSIONS OF LAW

1.  The schedular criteria for an increased rating for 
chronic infection of the left eye socket, currently evaluated 
as 10 percent disabling, have not been met.  38 U.S.C.A. §§ 
1155, 1160(a)(1), 5107 (West 2002); 38 C.F.R. §§ 3.383(a)(1), 
4.22, 4.78, 4.80, 4.84a, Diagnostic Codes 6066-6009 (2006).  

2.  The schedular criteria for an increased rating for an 
enucleated left eye, currently evaluated as 40 percent 
disabling, have not been met.  38 U.S.C.A. §§ 1155, 
1160(a)(1), 5107 (West 2002); 38 C.F.R. §§ 3.383(a)(1), 4.22, 
4.78, 4.80, 4.84a, Diagnostic Code 6066, Note 6 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).  

The VA is required to assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VA is required to notify a claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, the VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, the VA will attempt to 
obtain on behalf of the claimant.  In addition, the VA must 
also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

More recently, the Court found that in cases for service 
connection, the VA must notify the claimant that, should 
service connection be awarded, a disability rating and an 
effective date for the award of benefits will be assigned.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The 
timing notification requirements listed in 38 C.F.R. § 3.159 
should include all downstream issues of the claim.  (i.e., 
the initial-disability-rating and effective-date elements of 
a service-connection claim).  See Dingess.  

The veteran has not been provided with the type of evidence 
necessary to establish an effective date pertaining to the 
claims on appeal; however, the Board finds that there is no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the appellant has been prejudiced 
thereby).  

As explained below, the Board has determined that an 
increased rating is not warranted for the service-connected 
enucleated left eye and chronic infection of the left eye 
socket.  Consequently, no disability rating or effective date 
will be assigned; therefore, while the veteran was not 
notified of the evidence pertinent to this element, there is 
no possibility of any prejudice to the veteran.  See Bernard.  

In the March 2004 notice letter, the veteran was informed 
that the RO was conducting a routine review of the evaluation 
assigned for the service-connected chronic infection of the 
left eye and that in order to determine that the proper 
evaluation is assigned for the disability, a VA examination 
was requested at the nearest VA medical center (VAMC).  The 
correspondence (notice letter) informed him that VA required 
a complete medical record to revaluate the claim.  

In accordance with the duty to assist, the notice letter 
informed the veteran of what evidence and information VA 
would be obtaining by essentially informing him that a VA 
examination was being performed in order to determine the 
present level of severity of the chronic infection for the 
left eye socket.  The notice letter asked the veteran to send 
to VA any medical information, VA or non-VA, to process the 
claim that he had.  The letter also essentially explained 
that VA would make reasonable efforts to help him obtain such 
evidence and enclosed VA Forms 21-4142.  This, in essence, 
demonstrates that VA informed him that he was responsible for 
providing sufficient information to VA to identify the 
custodian of any records.  Given the foregoing, the Board 
finds that VA has satisfied its duty to notify.  

The Board also finds that VA's duty to assist has also been 
satisfied.  The record reflects that the veteran reported for 
the scheduled VA examination in March 2004 and the 
examination report has been associated with the claims file.  
The veteran has not identified any other obtainable medical 
records or evidence pertinent to the claims.  The Board is 
similarly unaware of any outstanding obtainable evidence.  
Therefore, the Board is satisfied that VA has complied with 
the duty to assist requirements.  

II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities.  In general, 
disability evaluations are assigned by applying a schedule of 
ratings that represent, as far as can practically be 
determined, the average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2006).  

The veteran's entire history is reviewed when making 
disability evaluations. 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  The Board notes that 
in evaluating the veteran's claim, all regulations which are 
potentially applicable through assertions and issues raised 
in the record have been considered, as required by Schafrath.  

Where service connection has already been established and an 
increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Any reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2005).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2006).  

Regulations also provide that compensation is payable for the 
combination of service-connected and nonservice-connected 
disabilities of blindness in one eye as a result of service- 
connected disability and blindness in the other eye as a 
result of nonservice-connected disability as if both 
disabilities were service-connected, provided the nonservice- 
connected disability is not the result of the veteran's own 
willful misconduct.  See 38 C.F.R. § 3.83(a) (2006).  

Loss of use or blindness of one eye, having only light 
perception, will be held to exist when there is inability to 
recognize test letters at one foot and when further 
examination of the eyes reveals that perception of objects, 
hand movements or counting fingers cannot be accomplished at 
three feet, lesser extents of vision, particularly perception 
of objects, hand movements, or counting fingers at distances 
less than three feet, being considered of negligible utility.  
See 38 C.F.R. § 4.79.  

Visual acuity is rated based upon the best distant vision 
obtainable after correction by glasses.  See 38 C.F.R. § 4.75 
(2006).  

The veteran's service-connected enucleated left eye has been 
evaluated under 38 C.F.R. § 4.84a, Diagnostic Code 6066.  The 
service-connected chronic infection of the left eye socket is 
evaluated under Diagnostic Codes 6066-6009.  With regard to 
hyphenated Diagnostic Codes, 38 C.F.R. § 4.27 provides that 
hyphenated Diagnostic Codes are used when a rating under one 
Diagnostic Code requires the use of an additional Diagnostic 
Code to identify the basis for the evaluation assigned.  

According to Diagnostic Code 6009, an unhealed injury of the 
eye, in chronic form, will be rated from 10 percent to 100 
percent based upon the extent of impairment of visual acuity 
or field loss, pain, rest-requirements, or episodic 
incapacity, with an additional 10 percent added during the 
continuance of active pathology.  The minimum evaluation 
during active pathology is 10 percent.  See 38 C.F.R. § 
4.84a, Diagnostic Code 6009 (2006).  

Under Diagnostic Code 6066, a 40 percent rating is warranted 
where there is an anatomical loss of the eye and visual 
acuity in the other eye is 20/40 or better.  Higher ratings 
are assigned for greater loss of vision.  In this regard, a 
50 percent rating is assigned when visual acuity is 20/50 in 
the other eye.  See 38 C.F.R. § 4.84, DC 6065 (2006).  The 
Note states that an additional 10 percent rating is assigned 
where an artificial eye cannot be worn.  See 38 C.F.R. § 
4.84a, Diagnostic Code 6066, Note 6 (2006).  

Entitlement to an Increased Rating for Chronic Infection of 
the Left Eye Socket, Currently Evaluated as 10 Percent 
Disabling.


The veteran asserts that he experiences infections in the 
left eye and that when he wakes up in the morning his eyes 
are shut due to the effects of the infection.  On VA 
examination, dated in March 2004, the examiner reported that 
in approximately 1999, the veteran received a new prosthesis 
for the left eye socket and since that time he has 
experienced chronic discharge surrounding the prosthesis.  
The veteran related that he has to repeatedly wipe the 
discharge from his socket several times per day.  He treats 
his symptoms with eye wash.  The veteran also complains of a 
mild decrease in vision in the right eye.  

On physical examination, the visual acuity in the right eye 
uncorrected for near is less than Jaeger (Jaeger measure)-14 
and 20/100 for distance.  Visual acuity in the right eye with 
correction for near is Jaeger-1 and for distance is 20/25.  
Confrontation visual field of the right eye is normal.  
External examination of the right eye is unremarkable.  

The examiner reiterated that the veteran does not have a left 
eye.  External examination of the left periorbital region 
demonstrated mild ptosis bad mild volume loss of the socket.  
The prosthesis was in a good position.  There was evidence of 
+3 discharge, with crusting of the lashes.  The lids did not 
demonstrate evidence of erythema.  The examiner stated that 
the prosthesis was removed and the socket was inspected and 
there was no erythema of the socket and there were no areas 
of abscess.  The orbital implant was in place with 
conjunctival coverage over the implant.  

The veteran was diagnosed as having loss of the left eye, 
secondary to service-connected retinal detachment and its 
complications, mild-age related macular degeneration of the 
right eye, and status-post peripheral iridotomy of the right 
eye for narrow angle.  It is noted that the veteran 
demonstrates chronic irritation and discharge secondary to 
the prosthesis and that it is more likely than not that the 
continued discharge is related to the wearing of the ocular 
prosthesis.  

In the instant appeal, only the veteran's left eye disability 
is service-connected.  He is assigned the minimum 10 percent 
rating based on active pathology.  This active pathology 
involves the infection associated with the veteran's 
enucleated left eye.
 
The Board concludes that an increased disability rating, 
higher than 10 percent under Diagnostic Code 6009, is not 
warranted.  

The March 2004 VA examination report shows that the veteran 
experiences chronic irritation and discharge secondary to the 
prosthesis which is more likely than not related to the 
ocular prosthesis.  There is no indication that the veteran 
has an unhealed injury of the left eye.  The examiner 
expressly stated that he removed the prosthesis and inspected 
the socket.  There was no evidence of erythema or areas of 
abscess.  The examiner did not indicate that the veteran had 
pain, rest requirements, or episodic incapacity.  

While the Board considered the extent to which the veteran is 
entitled to an extraschedular rating, referral for 
consideration of extraschedular ratings is not warranted 
because exceptional circumstances have not been demonstrated.  
See 38 C.F.R. § 3.321(b)(2006).  The veteran's service-
connected left eye disability has not caused frequent 
hospitalizations or marked interference with employment 
beyond that contemplated by the rating assigned.  

For the reasons discussed above, the Board finds that the 
criteria for a disability rating higher than 10 percent for 
chronic infection of the left eye socket have not been met.  
In reaching this conclusion, the Board finds that the 
preponderance of the evidence is against the claim of 
entitlement to an increased rating for chronic infection of 
the left eye socket and that the benefit of the doubt 
doctrine is not for application in the instant case.  38 
U.S.C.A. § 1110 (West 2002); see generally Ortiz v. Principi, 
274 F. 3d 1361 (Fed. Cir. 2001); see also Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Thus, the claim is denied.  

Entitlement to an Increased Rating for an Enucleated Left 
Eye, Currently Evaluated as 40 Percent Disabling.

The veteran's medical history is significant for a retinal 
detachment, which occurred in 1961 and subsequent enucleation 
of the left eye.  During the March 2004 examination, it was 
noted that the visual acuity in the right eye with correction 
for near was Jaeger-1 and for distance was 20/25.  Therefore, 
the veteran's right eye visual acuity is considered normal 
for the purpose of rating his visual disability.  

The veteran is in receipt of a 40 percent disability rating 
for anatomical loss of the left eye under 38 C.F.R. § 4.84a, 
Diagnostic Code 6066 (2006).  The Board notes that where an 
artificial eye cannot be worn (38 C.F.R. § 4.84a, Diagnostic 
Code 6066, Note 6), an additional 10 percent rating is 
warranted.  The Board observes that while the veteran has 
stated he experiences a crusting discharge after he began to 
use the prosthesis, the evidence does not show, nor does he 
contend, that he cannot wear his artificial eye.  Thus, an 
award of an additional 10 percent rating on that account is 
not supported by the evidence of record.  See 38 C.F.R. § 
4.84a, Diagnostic Code 6066 Note 6 (2006).  

Additionally, the evidence shows that his visual acuity of 
the right eye is 20/25.  Therefore, the next higher rating of 
50 percent is not warranted.  See 38 C.F.R. § 4.84a, 
Diagnostic Code 6065 (2006).  

As a final note, referral for consideration of extraschedular 
ratings is not warranted because exceptional circumstances 
have not been demonstrated.  See 38 C.F.R. § 3.321(b)(2006).  
The veteran's service-connected enucleated left eye 
disability has not caused frequent hospitalizations or marked 
interference with employment beyond that contemplated by the 
rating assigned.  

In reaching this conclusion, the Board finds that the 
preponderance of the evidence is against the claim of 
entitlement to an increased rating for the service-connected 
enucleated left eye, currently evaluated as 40 percent 
disabling.  38 U.S.C.A. § 1110 (West 2002).  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application in the 
instant case.  See generally Ortiz v. Principi, 274 F. 3d 
1361 (Fed. Cir. 2001); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  Thus, the claim is denied.  


ORDER

Entitlement to an increased rating for an enucleated left 
eye, currently evaluated as 40 percent disabling is denied.  

Entitlement to an increased rating for chronic infection of 
the left eye socket, currently evaluated as 10 percent 
disabling is denied.  



____________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


